DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 11/01/2021. Claims 1-31 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-31 are allowed.
Regarding to claims 1, 9, 13, 18, 24 and 28 the best prior art found during the prosecution of the application,  Aritsuka et al Patent Application No. :( US 2006/0212570 A1) hereinafter referred as Aritsuka, in view of Dahl et al US Patent Application No.:( US 2012/0039310 A1) hereinafter referred as Dahl. Aritsuka  the sensor node WSN (wireless sensor node) and MSN (mobile sensor node) are installed at a specified position or are attached to a specified object or person. These nodes collect information relating to the environment or information relating to the object to which the sensor node is attached, and send that information to the base stations BST-1 through n. The sensor node manager SNM retains management information on sensor nodes under its control. The SNM then reports that management information instead of the sensor nodes, when the distributed data processing server DDS-1 makes an inquiry to a sensor node. The wireless mobile sensor node MSN, and cable sensor node FSN may be configured. Dahl teaches the determination of the physical position of a movable node in a wireless network by sending a first sent WiFi signal from one of an unknown node and a first reference node having a known location, and repeating the sent WiFi signal in the other of the unknown node and first reference node with a first reply WiFi signal. A distance is derived between the unknown node and the first reference node from the time of flight of the first sent and first reply WiFi signals. A distance is derived between the unknown node and the second reference node from the time of flight of the second sent and second reply WiFi signals. A physical location of the unknown node is determined based on the derived distances between the unknown node and the first and second reference nodes. The mesh networks are often used to route data between various elements or nodes in a network made up of a number of loosely assembled nodes. Mesh networks are designed such that a compatible node can easily join the network and receive and send data, including passing received data long a route to an intended destination node. Mesh networks are therefore considered self-arranging 1, 9, 13, 18, 24 and 28 as a whole and further defined by the latest amendments filed on 11/01/2021. Therefore, claims 1, 9, 13, 18, 24 and 28 are held allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642